Citation Nr: 0622773	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-04 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that denied the above claim.

In February 2003, the veteran was afforded a personal hearing 
before a Veterans Law Judge who was designated by the 
Chairman of the Board to conduct the hearing pursuant to 38 
U.S.C.A. § 7107 (c) (West 2002).  A transcript of the hearing 
is of record.  The Veterans Law Judge who heard the veteran's 
case is no longer employed by the Board.  In a letter 
received in June 2006, the veteran stated that he did not 
want another hearing conducted by the undersigned.

In August 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDING OF FACT

A low back disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1101, 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in July 2001.  The veteran was told of 
the requirements to successfully establish service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  The veteran underwent a VA 
examination in April 2005.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
low back disability.  

The service medical records show that the veteran was treated 
for complaints of low back pain.  The veteran stated during 
treatment that in October 1945 while he was working in the 
engine room of his ship, he strained his back while lifting 
something.  He also noticed at that time frequency of 
urination and bloody discharge.  In November 1945, the 
veteran was diagnosed as having cystitis, acute, non-
venereal.  In December 1945, his diagnosis was changed to 
prostatitis, chronic, non-venereal.  It was noted that the 
urinary symptoms subsided following prostatic massage and an 
orthopedic consultation failed to disclose evidence of 
pathology to account for his backache.  The backache 
reportedly also subsided at that time.  Separation 
examination in April 1946 noted tenderness over the sacrum.

Following service, the veteran received private medical 
treatment from Dr. E. J. Beierlein.  Records beginning 
February 1979 showed that the veteran was treated for 
complaints of upper and lower back pain and stiffness.  In 
September 1991, the veteran was involved in an automobile 
accident, which caused his upper body to be wrenched sideways 
and forward.  He was diagnosed as having upper thoracic/lower 
and mid cervical sprain/strain, superimposed on pre-existing 
myofibrositis of the upper thoracic musculature and 
osteoarthritis of the upper costo-vertebral osseous tissue.  

The veteran also received VA treatment for his back.  In 
April 2001, the veteran was treated for lower back pain.  X-
rays of the spine showed partial collapse of the body of T11 
and marked osteophyte formation at T9-T10 and T10-T11.  
Encroachment of the intervertebral foramina was seen at C5-C6 
and C6-C7.  The veteran was diagnosed as having degenerative 
changes of the lower cervical spine.  

In a letter dated August 2002, Dr. Bernard P. Rudis, the 
veteran's private physician, stated that the veteran had been 
a patient for the previous several years and had been 
diagnosed as having degenerative arthritis and should be 
considered totally disabled.  X-rays from August 2002 showed 
moderate degenerative changes of the lumbar spine with 
spondylolysis, grade I spondylolisthesis of L5.  

In April 2005, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained of a dull, burning pain over the lower lumbar 
spine associated with leg cramps and was exacerbated by 
prolonged sitting, standing, walking, and lifting.  He 
reported having a back injury during service in 1945.  
Following a physical examination which showed some limitation 
of motion with the lumbar spine, the veteran was diagnosed as 
having degenerative arthritis of the spine.  In a September 
2005 addendum, the examiner opined that the veteran's back 
pain from degenerative arthritis of the spine was less likely 
than not the result of his service-connected injury in 1945 
since degenerative arthritis of the spine was generally 
caused by a wear and tear process and aging.  

There is no competent medical evidence of record showing that 
the veteran's low back disability had its onset during active 
service or is related to any in-service disease or injury.  
Although the veteran had complaints of back pain during 
service, the service medical records showed that a few months 
prior to separation, an orthopedic consultation failed to 
show any abnormalities with his back to account for 
complaints of back pain.  The service medical records also 
stated that his back pain had subsided.  In addition, none of 
the veteran's post-service physicians gave any medical 
opinions that the veteran's current low back disorder was 
related to service and the earliest record of treatment for 
back pain was in February 1979, 36 years after service.  
Furthermore, the VA examiner provided a definitive opinion 
that the veteran's current disability was not related to 
active service.  The opinion was based upon review of the 
claims file and a physical examination, and is found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The veteran contended during his personal hearing that his 
low back disability was related to service and gave a few 
events that occurred that could have caused his disability.  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a competent opinion linking the veteran's current low 
back disorder to service, and the medical evidence of record 
does not otherwise demonstrate it is related to service.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a low back disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. §5107.


ORDER

Service connection for a low back disability is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


